IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 37243

STATE OF IDAHO,                                    )     2010 Unpublished Opinion No. 665
                                                   )
          Plaintiff-Respondent,                    )     Filed: October 12, 2010
                                                   )
v.                                                 )     Stephen W. Kenyon, Clerk
                                                   )
MATTHEW LAWRENCE SMITH,                            )     THIS IS AN UNPUBLISHED
                                                   )     OPINION AND SHALL NOT
          Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                   )

          Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
          County. Hon. Thomas F. Neville, District Judge.

          Order denying motion to withdraw guilty plea and judgment of conviction and
          unified sentence of fourteen years with two years determinate for grand theft,
          affirmed.

          Molly J. Huskey, State Appellate Public Defender; Heather M. Carlson, Deputy
          Appellate Public Defender, Boise, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
          Attorney General, Boise, for respondent.
                    ________________________________________________
GRATTON, Judge
          Matthew Lawrence Smith appeals contending the district court abused its discretion in
denying his motion to withdraw his guilty plea and by imposing an excessive sentence. We
affirm.
                                                  I.
                       FACTUAL AND PROCEDURAL BACKGROUND
          Pursuant to a plea agreement, Smith pled guilty to grand theft. Idaho Code §§ 18-
2403(1), 18-2407(1)(b) and 18-204. In exchange, the State dismissed burglary and petit theft
charges, agreed to recommend a sentence of fourteen years with four years determinate to run
concurrent with an unrelated sentence, and agreed not to file a persistent violator charge. Before
sentencing, but after the presentence investigation report (PSI) had been prepared and submitted
to the parties, Smith moved to withdraw his guilty plea. Smith averred that he had not read the


                                                  1
PSI prior to filing the motion. The district court conducted a hearing and denied the motion.
The district court imposed a sentence of fourteen years with two years determinate, to run
concurrently with another sentence. Smith appeals contending that the district court erred in
denying his motion to withdraw guilty plea and that the district court abused its discretion by
imposing an excessive sentence.
                                                II.
                                           ANALYSIS
A.     Motion to Withdraw Guilty Plea
       The standards governing motions to withdraw guilty pleas are well established.
Presentence withdrawal of a guilty plea under the Idaho Criminal Rules is not an automatic right;
a defendant bears the burden of demonstrating a just reason for the withdrawal. I.C.R. 33(c);
State v. Arthur, 145 Idaho 219, 222, 177 P.3d 966, 969 (2008); State v. Stone, 147 Idaho 330,
333, 208 P.3d 734, 737 (Ct. App. 2009); State v. Nath, 141 Idaho 584, 586, 114 P.3d 142, 144
(Ct. App. 2005). Whether to grant such a motion is committed to the sound discretion of the
district court, and such discretion should be liberally applied. Arthur, 145 Idaho at 222, 177 P.3d
at 969. When a trial court’s discretionary decision is reviewed on appeal, the appellate court
conducts a multi-tiered inquiry to determine: (1) whether the lower court correctly perceived the
issue as one of discretion; (2) whether the lower court acted within the boundaries of such
discretion and consistently with any legal standards applicable to the specific choices before it;
and (3) whether the lower court reached its decision by an exercise of reason. State v. Hedger,
115 Idaho 598, 600, 768 P.2d 1331, 1333 (1989). Appellate review of the denial of a motion to
withdraw a plea is limited to whether the district court exercised sound judicial discretion as
distinguished from arbitrary action. State v. McFarland, 130 Idaho 358, 361, 941 P.2d 330, 333
(Ct. App. 1997).
       The first step, however, in analyzing a motion to withdraw a guilty plea is to determine
whether the plea was knowingly, intelligently, and voluntarily made. State v. Hanslovan, 147
Idaho 530, 536, 211 P.3d 775, 781 (Ct. App. 2008). Under constitutional standards, for a guilty
plea to be valid the entire record must demonstrate that the plea was entered into in a voluntary,
knowing, and intelligent manner. I.C.R. 11(c); State v. Heredia, 144 Idaho 95, 97, 156 P.3d
1193, 1195 (2007). If the guilty plea was not taken in accord with these constitutional due
process standards, then a just reason under I.C.R. 33(c) will be established as a matter of law.


                                                2
Stone, 147 Idaho at 333, 208 P.3d at 737. Whether a plea is voluntary and understood entails
inquiry into three areas: (1) whether the defendant’s plea was voluntary in the sense that he
understood the nature of the charges and was not coerced; (2) whether the defendant knowingly
and intelligently waived his rights to a jury trial; and (3) whether the defendant understood the
consequences of pleading guilty. Workman v. State, 144 Idaho 518, 527, 164 P.3d 798, 807
(2007); State v. Colyer, 98 Idaho 32, 34, 557 P.2d 626, 628 (1976).
       If the plea is constitutionally valid, the court must determine whether there are any other
just reasons for withdrawal of the plea. Hanslovan, 147 Idaho at 536, 211 P.3d at 781. The
defendant bears the burden of demonstrating justification for withdrawal of the guilty plea.
Stone, 147 Idaho at 333, 208 P.3d at 737. Whether this showing requires presentation of new
evidence depends upon the basis for the motion--whether it turns upon matters that appear in the
court’s record, or that occurred in open court, or alleged events that occurred outside of the
judicial proceedings and that the State has not acknowledged or stipulated to. Id. If the motion
is based upon events outside of the record or which the State has not acknowledged, then an
evidentiary showing is required. Id. In such case, the Idaho Rules of Evidence apply. Id. Once
the defendant has met this burden, the State may avoid withdrawal of the plea by demonstrating
prejudice. Hanslovan, 147 Idaho at 536, 211 P.3d at 781.
       In this case, Smith did not claim that his guilty plea was constitutionally invalid.
Therefore, the burden was on Smith to demonstrate just reason for withdrawal of his guilty plea.
In his motion, Smith claimed that he wished to withdraw his guilty plea because he “believes he
should not have entered his guilty plea; and further, feels he should have a jury decide his guilt
or innocence.” At the hearing on the motion, Smith’s counsel also stated that Smith “feels
strongly that he may have certain pretrial motions that should have been filed, specifically
Miranda1 issues with his initial interview with the officers in the field.”
       The district court stated that Smith had been informed that it was unlikely that the court
would allow him to withdraw his guilty plea once it was entered and, therefore, “spent
considerable time” in a “thorough questioning” of Smith in regard to his plea. The district court
also noted the experience of defense counsel, his proper advice to Smith, and that Smith received



1
       See Miranda v. Arizona, 384 U.S. 436 (1966).



                                                  3
a significant benefit from the plea bargain. The district court found that no new facts or evidence
were asserted and that the motion merely represented “buyer’s remorse.” In addition, the district
court stated, as to the potential pretrial motion, that all facts and evidence were known to defense
counsel and the defendant at the time of the guilty plea. We agree.
       Smith’s statement in his motion that he “should not have entered his guilty plea” is so
vague that it cannot be said to constitute any justification for withdrawal of his guilty plea. As
noted, he does not allege any constitutional defect associated with the entry of his guilty plea.
Smith’s statement in his motion that he “should have a jury decide his guilt or innocence,”
appears, at best, to be an assertion of innocence. Smith, however, admitted his guilt in court and
does not challenge the factual basis for his guilty plea. Even if the statement was an assertion of
innocence, a mere declaration of innocence does not entitle a defendant to withdraw a guilty
plea. Hanslovan, 147 Idaho at 537, 211 P.3d at 782.
       In regard to a potential motion to suppress, Smith’s counsel expressed to the district court
only that Smith felt he “may” have pretrial motions based upon Miranda relative to discussions
with officers in the field. The district court was provided with neither argument nor evidence in
the record which might suggest any legitimate basis for a Miranda based motion. As part of his
plea, Smith waived any defenses he may have had, and his counsel advised the court that he had
discussed with Smith the evidence against him and his possible defenses. At the time of entry of
his plea, Smith did not mention a confession as a basis for the plea and Smith did not claim, as a
basis for the motion, that there was any nexus between his guilty plea and tainted evidence. In
addition, as noted, the district court found that all facts and evidence which may have supported
a pretrial motion were available to defense counsel and Smith prior to the entry of his plea.
Smith does not contest this finding nor does he assert any reason why a motion could not have
been pursued in accordance with the time requirements of Idaho Criminal Rule 12.
        Smith did not demonstrate just cause for withdrawal of his guilty plea and the district
court did not err in denying the motion.
B.     Excessive Sentence
       Under the plea agreement the State dismissed burglary and petit theft charges, agreed to
recommend a sentence of fourteen years with four years determinate to run concurrent with an
unrelated sentence, and agreed not to file a persistent violator charge. The district court imposed
a sentence of fourteen years with two years determinate, to run concurrently with another


                                                 4
sentence. Smith contends that the district court abused its discretion by imposing an excessive
sentence.
        An appellate review of a sentence is based on an abuse of discretion standard. State v.
Burdett, 134 Idaho 271, 276, 1 P.3d 299, 304 (Ct. App. 2000). Where a sentence is not illegal,
the appellant has the burden to show that it is unreasonable, and thus a clear abuse of discretion.
State v. Brown, 121 Idaho 385, 393, 825 P.2d 482, 490 (1992). A sentence may represent such
an abuse of discretion if it is shown to be unreasonable upon the facts of the case. State v. Nice,
103 Idaho 89, 90, 645 P.2d 323, 324 (1982). A sentence of confinement is reasonable if it
appears at the time of sentencing that confinement is necessary “to accomplish the primary
objective of protecting society and to achieve any or all of the related goals of deterrence,
rehabilitation or retribution applicable to a given case.” State v. Toohill, 103 Idaho 565, 568, 650
P.2d 707, 710 (Ct. App. 1982). Where an appellant contends that the sentencing court imposed
an excessively harsh sentence, we conduct an independent review of the record, having regard
for the nature of the offense, the character of the offender, and the protection of the public
interest.   State v. Reinke, 103 Idaho 771, 772, 653 P.2d 1183, 1184 (Ct. App. 1982). When
reviewing the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver,
144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
        Applying the above standards and having reviewed the record in this case, we cannot say
that the district court abused its discretion in imposing sentence.
                                                 III.
                                          CONCLUSION
        Smith failed to demonstrate just cause for withdrawal of his guilty plea. The district
court did not abuse its discretion in denying the motion to withdraw guilty plea or by imposing
sentence. Therefore, Smith’s judgment of conviction and sentence are affirmed.
        Chief Judge LANSING and Judge GUTIERREZ, CONCUR.




                                                  5